                                            Case 3:20-cv-04479-RS Document 9 Filed 07/08/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         DONALD BLANKENSHIP, et al.,
                                  10                                                         Case No. 20-cv-04479-RS
                                                        Plaintiffs,
                                  11
                                                 v.                                          ORDER REQUESTING ADDITIONAL
                                  12                                                         BRIEFING
Northern District of California
 United States District Court




                                         GAVIN NEWSOM, et al.,
                                  13
                                                        Defendants.
                                  14

                                  15          In light of Plaintiffs’ pending Motion for a Temporary Restraining Order and Preliminary

                                  16   Injunction (Dkt. 2), Defendants are hereby ordered to file a brief in opposition by the close of

                                  17   business on Friday, July 10, 2020. Plaintiffs are instructed to file a reply by the close of business

                                  18   on Tuesday, July 14, 2020.

                                  19          After reviewing both parties’ submissions, the Court will either schedule a hearing on the

                                  20   motion, to be conducted as a videoconference, or will take the matter under submission without

                                  21   oral argument.

                                  22

                                  23   IT IS SO ORDERED.

                                  24

                                  25   Dated: July 7, 2020

                                  26                                                    ______________________________________
                                                                                        RICHARD SEEBORG
                                  27                                                    United States District Judge
                                  28
